DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 12/27/2021 and the amendment filed on 1/6/2022.
Claims 1-6 and 9-28 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0095110 A1; hereafter Li) in view of Ericson et al. (US 2014/0335883 A1; hereafter Ericson).

With respect to claim 1, Li discloses a method (Title, Abstract) implemented by a wireless communication device capable of simultaneously transmitting and receiving wireless signals (Title, Abstract), the method comprising:
generating a control signal (paragraph [0072] & [0073], see the channel selection as control) that includes an identification of a first channel for the wireless communication device to transmit on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections), and a second channel for the wireless communication device to simultaneously receive on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
transmitting the control signal (paragraph [0072] & [0073], see the channel selection as control) in a WiFi management frame (paragraphs [0071], [0072], [0073], see the extended information/802.11k and exchange channel information as the WiFi manage frame).


Li does not specifically disclose while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands; and
the two different bands being separate and distinct from one another.

Abstract, 201, 202, 203 in FIG. 2; paragraphs [0036], [0037], the channels are UL an DL in the same cell meaning those channels are primary); and
the two different bands being separate and distinct from one another (HSPA band and LTE band in FIG. 4; HSPA and LTE in FIG. 5).


Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic band technique as taught by Ericson in the method, device, and network of Li to produce an expected result.

With respect to claim 2, Li further discloses further comprising determining channel availability (3702 in FIG. 37)  for the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 3, Li further discloses wherein the determining includes performing a Clear Channel Assessment (CCA) (2804, 2806 in FIG. 28; CCA in FIG. 29; CCA in FIG. 30) on the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 4, Li further discloses wherein the determining includes:
generating a Request-To-Send (RTS) Frame (CTS, RTS in FIG. 9 and FIG. 12) and transmitting the RTS Frame (CTS, RTS in FIG. 9 and FIG. 12) over the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections);
receiving a Clear to Send (CTS) Frame (CTS, RTS in FIG. 9 and FIG. 12) over the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
determining that the first channel and the second channel are available (3702 in FIG. 37) based on receiving the CTS Frame (CTS, RTS in FIG. 9 and FIG. 12) over the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 5, Li further discloses wherein the CTS Frame (CTS, RTS in FIG. 9 and FIG. 12) protects (Collision Resolution for User Priority in FIG. 15 and FIG. 16) the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 6, Li further discloses wherein the determining includes: transmitting the control signal (paragraph [0072] & [0073], see the channel selection as control) over the first channel;
paragraph [0072] & [0073], see the channel selection as control) over the second channel; and
determining that the first channel and the second channel are available (3702 in FIG. 37) based on receiving the response over the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 7, Li further discloses wherein one or both of the first channel and the second channel is a primary channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 8, Li further discloses wherein the first channel and the second channel are each a primary channel in different bands (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 9, Li further discloses comprising: 
receiving a response (908, 910 in FIG. 9) to the control signal (paragraph [0072] & [0073], see the channel selection as control); and
protecting (Collision Resolution for User Priority in FIG. 15 and FIG. 16), in response to the receiving, the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 10, Li further discloses further comprising:
302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
receiving at least one second transmission over the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections), wherein the at least one second transmission has overlap (Request #1, #2, #3 in FIG. 14) in time with the at least one first transmission.

With respect to claim 11, Li further discloses wherein the transmitting includes transmitting the at least one first transmission to a first station (STA) (108, Device 1, Device 2, Device 4 in FIG. 1), and the receiving includes receiving the at least one second transmission from a second STA (108, Device 1, Device 2, Device 4 in FIG. 1).

With respect to claim 12, Li further discloses further comprising, when a last transmission of the at least one first transmission ends after a last transmission of the at least one second transmission, transmitting an acknowledgment frame over the first channel in response to the at least one second transmission and after time unit Short InterFrame Space (SIFS) from the last transmission of the at least one transmission (paragraph [0114]).

With respect to claim 13, Li further discloses further comprising, when a last transmission of the at least one second transmission ends after a last transmission of the at least one first transmission, receiving an acknowledgement frame over the second channel in paragraph [0114]).

With respect to claim 14, Li further discloses wherein the transmitting of the control signal (paragraph [0072] & [0073], see the channel selection as control) includes broadcasting the control signal (paragraph [0072] & [0073], see the channel selection as control)  or transmitting a beacon frame (paragraph [0176]) that includes the control signal (paragraph [0072] & [0073], see the channel selection as control).

With respect to claim 15, Li further discloses wherein the wireless communication device is a Station (STA), an access point (AP) (102, 102 in FIG. 1), or a personal basic service set (PBSS) control point (PCP).

With respect to claim 16, Li discloses a method (Title, Abstract) implemented by a wireless communication device, the method (Title, Abstract) comprising:
receiving a control signal (paragraph [0072] & [0073], see the channel selection as control) in a WiFi management frame (paragraphs [0071], [0072], [0073], see the extended information/802.11k and exchange channel information as the WiFi manage frame) that includes an identification of both a first channel for transmission in one direction (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections) and a second channel for simultaneous transmission in a reverse direction (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections);
paragraph [0072] & [0073], see the channel selection as control); and
protecting (Collision Resolution for User Priority in FIG. 15 and FIG. 16) the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

Li does not specifically disclose while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands; and
the two different bands being separate and distinct from one another.

Ericson discloses while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands (Abstract, 201, 202, 203 in FIG. 2; paragraphs [0036], [0037], the channels are UL an DL in the same cell meaning those channels are primary); and
the two different bands being separate and distinct from one another (HSPA band and LTE band in FIG. 4; HSPA and LTE in FIG. 5).

Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic band technique as taught by Ericson in the method, device, and network of Li to produce an expected result.


With respect to claim 17, Li further discloses wherein the receiving includes receiving the control signal (paragraph [0072] & [0073], see the channel selection as control) from a second wireless communication device (108, Device 1, Device 2, Device 4 in FIG. 1), wherein the protecting includes protecting (Collision Resolution for User Priority in FIG. 15 and FIG. 16) the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections) for communication between the wireless communication device and the second wireless communication device (108, Device 1, Device 2, Device 4 in FIG. 1).

With respect to claim 18, Li further discloses wherein the protecting (Collision Resolution for User Priority in FIG. 15 and FIG. 16) excludes use of the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections) by devices other than the wireless communication device and the second wireless communication device (108, Device 1, Device 2, Device 4 in FIG. 1).

With respect to claim 19, Li further discloses wherein the first channel and the second channel is protected (Collision Resolution for User Priority in FIG. 15 and FIG. 16) for any wireless communication devices that responds to the control signal (paragraph [0072] & [0073], see the channel selection as control).

With respect to claim 20, Li further discloses further comprising receiving a Request-To-Send (RTS) Frame (CTS, RTS in FIG. 9 and FIG. 12) over the first channel and the second channel, wherein the protecting (Collision Resolution for User Priority in FIG. 15 and FIG. 16) includes transmitting a Clear to Send (CTS) Frame (CTS, RTS in FIG. 9 and FIG. 12) over the first channel and the second channel.

With respect to claim 21, Li further discloses wherein the receiving includes receiving the control signal over the first channel and the second channel, and the transmitting includes transmitting the response over the first channel and the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections).

With respect to claim 22, Li further discloses further comprising: receiving at least one first transmission over the first channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
transmitting at least one second transmission over the second channel (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections), wherein the at least one second transmission has overlap (Request #1, #2, #3 in FIG. 14) in time with the at least one first transmission.

With respect to claim 23, Li further discloses further comprising, when a last transmission of the at least one second transmission ends after a last transmission of the at least one first transmission, transmitting an acknowledgement frame over the second channel paragraph [0114]).

With respect to claim 24, Li further discloses further comprising, when a last transmission of the at least one first transmission ends after a last transmission of the at least one second transmission, receiving an acknowledgement frame over the first channel in response to the at least one second transmission and after time unit Short InterFrame Space (SIFS) from the last transmission of the at least one first transmission (paragraph [0114]).

With respect to claim 25, Li discloses a wireless communication device (Title, Abstract), comprising:
an antenna (134, 114 in FIG. 2); a processing device (Processor in FIG. 2);
a memory (Memory in FIG. 2) associated with the processing device (Processor in FIG. 2) for storing instructions (paragraph [0067], see machine code) that when executed by the processing device causes the processing device to:
generate a control signal (paragraph [0072] & [0073], see the channel selection as control) that includes an identification of a first channel for the wireless communication device to transmit on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections), and a second channel for the wireless communication device to simultaneously receive on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
paragraph [0072] & [0073], see the channel selection as control) in a WiFi management frame (paragraphs [0071], [0072], [0073], see the extended information/802.11k and exchange channel information as the WiFi manage frame).

Li does not specifically disclose while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands; and
the two different bands being separate and distinct from one another.

Ericson discloses while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands (Abstract, 201, 202, 203 in FIG. 2; paragraphs [0036], [0037], the channels are UL an DL in the same cell meaning those channels are primary); and
the two different bands being separate and distinct from one another (HSPA band and LTE band in FIG. 4; HSPA and LTE in FIG. 5).

Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic band technique as taught by Ericson in the method, device, and network of Li to produce an expected result.

With respect to claim 26, Li discloses a non-transitory computer-readable medium (paragraph [0067], see storage medium) which stores instructions (paragraph [0067], see machine code) that when executed by a processing device (paragraph [0067], see microprocessor) causes the processing device to perform wireless communications (Title, Abstract), the instructions (paragraph [0067], see machine code) comprising:
instructions for generating a control signal (paragraph [0072] & [0073], see the channel selection as control) that includes an identification of a first channel for the wireless communication device to transmit on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections), and a second channel for the wireless communication device to simultaneously receive on (302, 304, 306, 308 in FIG. 3; 402, 404, 406, 408 channels in FIG. 4 has primary and secondary selections); and
instructions for transmitting the control signal (paragraph [0072] & [0073], see the channel selection as control) in a WiFi management frame (paragraphs [0071], [0072], [0073], see the extended information/802.11k and exchange channel information as the WiFi manage frame).

Li does not specifically disclose while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands; and
the two different bands being separate and distinct from one another.

Ericson discloses while transmitting on the first channel, wherein the first channel and the second channel are primary channels in different bands (Abstract, 201, 202, 203 in FIG. 2; paragraphs [0036], [0037], the channels are UL an DL in the same cell meaning those channels are primary); and
the two different bands being separate and distinct from one another (HSPA band and LTE band in FIG. 4; HSPA and LTE in FIG. 5).


Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic band technique as taught by Ericson in the method, device, and network of Li to produce an expected result.

With respect to claim 27, Li does not disclose wherein a lower band of the two different bands is at least 2.4 GHz, or wherein at least one of the two different bands includes at least 11 channels.

Ericson disclose wherein a lower band of the two different bands is at least 2.4 GHz (paragraph [0012], see the band from 700 MHZ to 2.6 GHZ), or wherein at least one of the two different bands includes at least 11 channels.

Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in 

With respect to claim 28, Li does not disclose wherein the first channel and the second are non-adjacent to each other.

Ericson discloses wherein the first channel and the second are non-adjacent to each other (HSPA band and LTE band in FIG. 4; HSPA and LTE in FIG. 5; the sharing occurs in the non-adjacent spectrum area).

Ericson teaches the benefit of dynamic band sharing over re-farming solutions (paragraphs [0014] and [0015]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic band technique as taught by Ericson in the method, device, and network of Li to produce an expected result.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 19, 2022